                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BEATRIZ I. MALLORY,                            :
                                               :
                        Plaintiff,             :
     v.                                        :   3:19-CV-744
                                               :   (JUDGE MARIANI)
WELLS FARGO BANK, N.A.,                        :
                                               :
                 Defendant.                    :
BEATRIZ I. MALLORY,                            :
                                               :
                        Plaintiff,             :
     v.                                        :   3:19-CV-1235
                                               :   (JUDGE MARIANI)
WELLS FARGO BANK, N.A.,                        :
                                               :
                        Defendant.             :

                                             ORDER

          AND NOW, THIS 23RD DAY OF MARCH, 2020, upon consideration of Defendant’s

Motion to Consolidate (Civil Action No. 3:19-cv-00744, Doc. 14; Civil Action No. 3:19-cv-

01235, Doc. 9), IT IS HEREBY ORDERED THAT:

          1. Defendant’s Motion to Consolidate (Civil Action No. 3:19-cv-00744, Doc. 14; Civil

          Action No. 3:19-cv-01235, Doc. 9) is GRANTED.

          2. The Clerk of the Court shall CONSOLIDATE Civil Action No. 3:19-cv-00744 and

          Civil Action No. 3:19-cv-01235.

          3. The parties shall file all subsequent documents and motions at Civil Action No.

          3:19-cv-00744.
4. The Clerk of the Court shall CLOSE Civil Action No. 3:19-cv-01235.




                                              _s/ Robert D. Mariani_____
                                              Robert D. Mariani
                                              United States District Court Judge
